Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-15-00288-CV

                                          Eduardo BENAVIDES,
                                                Appellant

                                                      v.

                                             Julia BENNETT,
                                                  Appellee

                     From the 37th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-16084
                         Honorable Stephani A. Walsh, 1 Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of the appeal are taxed against appellant Eduardo Benavides.

        SIGNED June 15, 2016.


                                                       _____________________________
                                                       Rebeca C. Martinez, Justice




1
  The order that appellant challenges on appeal—“Order Granting Defendant’s No Evidence Motion for Summary
Judgment” as to the claim for unlawful conversion—was signed by the Honorable Larry Noll, presiding judge of the
408th Judicial District Court, Bexar County, Texas, on February 5, 2015.